Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/20 has been entered.
Claims 1, 5, 7-12, 14, 15, 20-22 and 25-31 are pending. Claim 20 withdrawn.  Claims 1, 25 and 28 have been amended.  Claims 29-31 are new.  Claims 1, 5, 7-12, 14, 15, 21, 22, and 25-31 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 14 and 29 are objected to because of the following informalities:  
Claim 14, in line 1, recites “the cosmetically acceptable carrier of (c)”, however, in claim 1, the cosmetically acceptable carrier is in (d). 
Claim 29, in line 1-2, recites “the cosmetically acceptable carrier of (c)”, however, in claim 1, the cosmetically acceptable carrier is in (d).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 27 recites, in line 2, “the hydrotropes (c)”.  There is insufficient antecedent basis for this limitation in the claim.  In claim 25 "one or more hydrotropes" encompasses a single or multiple hydrotropes.  It is unclear whether just one, more than one, or all of the hydrotropes must comprise nicotinamide and caffeine.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7-12, 14, 15, 21, 25, 27 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lauten et al. (US. 2014/0107047) in view of Denommee (US 2007/0237735).
Lauten et al. teach aqueous compositions comprising at least active compound, including polyphenols and vitamin C, and at least one hydrotrope (e.g. abstract; paragraph 0027).  Lauten et al. exemplify a composition comprising 0.5% baicalin, 10% ascorbic acid (vitamin C), 5% 
Lauten et al. do not teach the inclusion of the antioxidant Thermus thermophilus.  This is made up for by the teachings of Denommee.
Denommee teaches an anti-aging composition comprising: (i) at least one biomimetic oligopeptide; (ii) at least one lipoaminoacid; (iii) at least one pentacyclic triterpenoid selected from the group consisting of asiaticoside, madecassic acid, asiatic acid and madecassoside; (iv) at least one antioxidant; and (v) tetrahydropiperine (e.g. abstract).  Denommee teaches that the composition is for topical application to human skin, for use in promoting the repair of damaged skin, essentially to reduce and/or prevent the age-related skin symptoms and impact of aggressive environmental influences (e.g. paragraph 0002).  Denommee teaches that the antioxidant may be Thermophyllus Ferment (Venuceane™) at 1-3% and/or ascorbic acid (vitamin C, salts or esters thereof) at 0.1-15% (e.g. paragraphs 0016, 0017, 0047; Table 2; Claims 16, 17, 21, 24).      
Regarding Claims 1, 5, 14, 21, and 28, it would have been obvious to one of ordinary skill in the art at the time of filing to include the Venuceane of Denommee in the composition of Lauten et al.  It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions are indicated as anti-aging skin treatment compositions comprising antioxidants, including vitamin 
In addition, regarding the limitation, “provides full spectrum protection from ultraviolet radiation (UV), visible light, and infrared radiation (IR)”, as the claimed (a), (b), (c), and (d) are taught by Lauten et al. and Denommee as described supra, in amounts which fall within the claimed ranges, the outcome of full spectrum protection from ultraviolet radiation (UV), visible light, and infrared radiation (IR) would necessarily occur. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claims 7-11, Lauten et al. further exemplify compositions comprising 0.29% glyceryl stearate and 10% PEG-4 (e.g. Example 3.1 and 3.2).  While there is not a single example comprising both of the claimed components (i.e. a combination of a polyol ester and an ethylene glycol polymer), the ingredients are included in the only two working examples provided.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  

Regarding Claims 29 and 30, Lauten et al. teach that the composition comprises water and organic solvent (e.g. paragraph 0035, 0036, 0040; Examples). Denommee teaches that the compositions may comprise water and butylene glycol (e.g. paragraphs 0017, 0056; Examples; Claim 24, 25).  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lauten et al. (US. 2014/0107047) in view of Denommee (US 2007/0237735) as applied to claims 1, 5, 7-12, 14-16, 21, 25, 27 and 28-30 above, and further in view of Dimethicone (<https://www.truthinaging.com/ingredients /dimethicone>. available 2/10/09; accessed 2/14/20). 
Regarding Claims 1, 5, 7-12, 15, 16, 21, 25, 27 and 28, the teachings of Lauten et al. and Denommee are described supra.  Lauten et al. teach the inclusion of silicones (e.g. paragraph 0035), but do not teach the inclusion of a silicone as described in claim 26.  This is made up for by the teachings of Dimethicone.
Dimethicone teaches that dimethicone, polydimethylsiloxane, functions as a skin protectant and prevents water loss by forming a barrier on the skin.  It also is easily spreadable, creates a subtle gloss that feels smooth and silky to touch, and can fill in fine lines and wrinkles giving a temporary “plump” look to the skin (e.g. page 1, paragraphs 1 and 2).  It further reduces redness caused by rosacea and can function as an anti-inflammatory and is often used in conjunction with more irritating ingredients (e.g. page 1, paragraph 3). 
. 

Claims 1, 5, 7-12, 15, 16, 22, 25, 27 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lauten et al. (US. 2014/0107047) in view of Anderson et al. (US 2002/0054891).
Lauten et al. teach aqueous compositions comprising at least active compound, including polyphenols and vitamin C, and at least one hydrotrope (e.g. abstract; paragraph 0027).  Lauten et al. exemplify a composition comprising 0.5% baicalin, 10% ascorbic acid (vitamin C), 5% caffeine, 5% niacinamide, 49.5% water and 0% cinnamic derivatives, based on the total weight of the composition (e.g. Example 3). Lauten et al. teach that UV exposure accelerates skin aging by producing free radicals, and their inventive compositions produce synergistic antioxidant activity (i.e. provides full spectrum protection from UV radiation, visible light, and IR radiation) (e.g. paragraph 0002, 0003 and 0052). 
Lauten et al. do not teach the inclusion of the antioxidant hesperetin.  This is made up for by the teachings of Anderson et al.

Regarding Claims 1, 5, 14, 22, and 28, it would have been obvious to one of ordinary skill in the art at the time of filing to include the hesperetin of Anderson et al. in the composition of Lauten et al.  It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the 
In addition, regarding the limitation, “provides full spectrum protection from ultraviolet radiation (UV), visible light, and infrared radiation (IR)”, as the claimed (a), (b), (c), and (d) are taught by Lauten et al. and Anderson as described supra, in amounts which fall within the claimed ranges, the outcome of full spectrum protection from ultraviolet radiation (UV), visible light, and infrared radiation (IR) would necessarily occur. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claims 7-11, Lauten et al. further exemplify compositions comprising 0.29% glyceryl stearate and 10% PEG-4 (e.g. Example 3.1 and 3.2).  While there is not a single example comprising both of the claimed components (i.e. a combination of a polyol ester and an ethylene glycol polymer), the ingredients are included in the only two working examples provided.  It would have been obvious to one of ordinary skill in the art at the time of the instant 
Regarding Claims 12, 15, 25 and 27, Lauten et al. further teach the inclusion of sunscreen agents (i.e. UV filter, and skin active ingredient), and exemplify octocrylene (e.g. paragraph 0035; Example 3.2). 
Regarding Claims 29-31, Lauten et al. teach that the composition comprises water and organic solvent (e.g. paragraph 0035, 0036, 0040; Examples). Anderson teaches that the compositions may comprise water and propylene glycol, butylene glycol, and/or glycerin (e.g. paragraphs 0029, 0030, 0034; Examples; Claim 13).  

Response to Arguments
Applicant's arguments filed 11/23/20 have been fully considered but they are not persuasive. Arguments relevant to the current grounds of rejection will be addressed below. 
Applicant argues beginning on page 7 that the claimed combination of antioxidants Thermos thermophiles or hesperetin, together with baicalin resulted in an unexpected level of UV protection.  This is not found persuasive.  First, Applicant has not compared to the closest prior art. Lauten et al. also teach and exemplify the combination of an antioxidant and baicalin and teach that their inventive compositions produce synergistic antioxidant activity (e.g. paragraph 0002, 0003 and 0052). It is unclear if the results are attributable to the presences of the specific antioxidants as claimed, or, for example, the antioxidant of Lauten. Lauten et al. teach that UV exposure accelerates skin aging by producing free radicals, and their inventive compositions produce synergistic antioxidant activity (i.e. provides full spectrum protection from UV radiation, visible light, and IR radiation) (e.g. paragraph 0002, 0003 and 0052).  An affidavit 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619